Appeal by the defendant *510from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered May 5, 1989, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s motion which was to suppress physical evidence and statements to law enforcement authorities.
Ordered that the judgment is affirmed.
The defendant contends that the court lacked jurisdiction to accept his guilty plea in the absence of the filing, by the prosecutor, of a special information pursuant to CPL 200.60 alleging a prior conviction. We disagree. The prosecutor’s failure was merely a procedural defect or irregularity which was waived by the defendant’s voluntary guilty plea (see, People v Gill, 109 AD2d 419; People v Guiliano, 52 AD2d 240).
We have examined the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Lawrence,. Eiber, Harwood and Rosenblatt, JJ., concur.